 



Exhibit 10.5

AMENDED & RESTATED EMPLOYMENT AGREEMENT

     The parties to this Amended and Restated Employment Agreement (this
“Agreement”), dated as of March 14, 2005, are Artesyn Technologies, Inc., a
Florida corporation (the “Company”), and Joseph M. O’Donnell (the “Executive”).
The Company and the Executive currently are parties to an Employment Agreement
dated January 1, 2000 (the “Existing Employment Agreement”). The Executive is
presently the President and Chief Executive Officer of the Company and the
parties wish to provide for the continued employment of the Executive in such
positions, from and after the date of this Agreement (the “Effective Date”),
subject to the terms provided herein. The parties intend that the Existing
Employment Agreement be updated by this Agreement to reflect the current
employment terms and compensation arrangements between the Company and the
Executive that have been adopted and approved by the Company’s Board of
Directors (the “Board”) (or, as applicable, the Compensation and Stock Option
Committee of the Board (the “Compensation Committee”)) consistent with the
Existing Employment Agreement and the Company’s practices and policies.

     Accordingly, the parties, intending to be legally bound, agree that the
Existing Employment Agreement is amended and restated in its entirety as
follows:

     1. Employment.

     1.1 General. The Company hereby employs the Executive in the positions and
capacities of President and Chief Executive Officer, and the Executive hereby
accepts such employment, subject to the terms and conditions herein contained.
In such capacities, the Executive agrees faithfully to perform (i) all duties
delineated in the By-laws of the Company relating to his positions as President
and Chief Executive Officer, (ii) such duties and responsibilities as are
customary for an executive with similar titles and positions at similar
publicly-traded companies and (iii) such additional duties (consistent with his
positions as President and Chief Executive Officer) as may reasonably be
assigned to the Executive from time to time by the Board of Directors of the
Company (the “Board”). The Executive shall report directly and regularly to the
Board. The Executive shall from time to time during the Employment Term (as
defined in Section 4 hereof), communicate and consult with such member(s) of the
Board as is designated by the Board. Subject to the foregoing, the Executive
shall not be required to report to or take direction from any particular
individual.

     1.2 Boards and Committees. The Company shall cause the Executive, during
the Employment Term, to continue to be renominated for election to the Board.
The Executive will serve, if appointed, on any committee(s) of the Board, and on
any board(s) of directors and/or committee(s) of any subsidiaries of the
Company, all without further compensation.

     1.3 Full-Time Position. The Executive hereby agrees that, during the
Employment Term he shall devote all of his business time, attention and skills
to the business and affairs of

 



--------------------------------------------------------------------------------



 



the Company and its subsidiaries, except during vacation time as provided by
Section 3.4 hereof and any periods of illness. The Executive agrees that, during
the Employment Term, he will not seek employment with another entity. Subject to
the foregoing, nothing in this Agreement shall restrict the Executive from
(i) managing his personal investments, personal business affairs and other
personal matters, (ii) serving on the boards of directors of companies that do
not compete directly or indirectly with the Company, (iii) serving on civic or
charitable boards or committees or (iv) delivering lectures, fulfilling speaking
engagements or teaching at educational institutions; provided that none of such
activities, either singly or in the aggregate, interfere with the performance of
his duties under this Agreement. The Executive must receive approval of the
Board prior to assuming any other directorships. It is hereby acknowledged that
the Executive has received the necessary approvals to serve as a member of the
Board of Directors of Parametric Technology Corporation.

     2. Compensation.

     2.1 Salary. Subject to the terms and conditions herein contained, during
the Employment Term, the Company shall pay to the Executive, and the Executive
shall accept, for all services to be rendered by him pursuant to this Agreement
(including, but not limited to, any services that may be rendered by him to any
subsidiary of the Company and any services that may be rendered by him as a
member of the Board or the board of any such subsidiary or any committee(s)
thereof) a base salary of $560,000 per annum, and subject to increases, if any,
as may be approved from time to time by the Board or the Compensation Committee
in its discretion (such amount, together with any applicable increases, shall be
referred to herein as the “Base Salary”). The Executive’s Base Salary shall be
payable in such installments as are in effect from time to time in accordance
with the regular payroll practices of the Company.

     2.2 Incentive Payment. In addition to his Base Salary, the Executive shall
be entitled to receive an incentive payment in respect of each calendar year
during the Employment Term (an “Incentive Payment”) as such may be awarded
pursuant to, and in accordance with, the terms of the Company’s Executive
Incentive Plan, as then in effect. For purposes of this Agreement, a payment of
one hundred eighty-two percent (182%) of the Base Salary, or such higher
percentage as may be approved from time to time by the Board or the Compensation
Committee in its discretion, is hereinafter referred to as the “Maximum
Incentive Payment.”

     2.3 Equity Compensation. The Company agrees that the Executive shall, at
the sole discretion of the Compensation Committee, be eligible for an annual
grant of stock options or other award of equity compensation under the terms of
any stock incentive plan maintained by the Company, as then in effect.

     3. Additional Benefits.

     3.1 Expenses. The Company shall reimburse the Executive (upon the
submission by him of reasonably itemized accounts therefor), or advance to the
Executive, where appropriate, an amount for such costs and expenses as the
Executive shall reasonably incur (including, among other things, business travel
and business entertainment expenses) in connection with the

2



--------------------------------------------------------------------------------



 



performance by him of his duties hereunder in accordance with the Company’s
policy with respect thereto as in effect from time to time during the Employment
Term. In addition, the Executive shall be entitled to, and the Company shall
provide, reimbursement of amounts paid by him for the annual planning and
preparation of his tax returns in an amount reasonable and customary for
executives of similar status.

     3.2 General Fringe Benefits. The Executive shall be entitled to, and the
Company shall provide, such fringe benefits of the Company, including, but not
limited to, participation in employee health and benefit plans and the Company’s
purchase of health and/or disability insurance, which the Company may from time
to time generally offer its senior executive officers during the Employment Term
and for which the Executive is eligible. In addition, the Executive shall be
entitled to, and the Company shall provide, an annual executive physical exam
and participation in the medical executive reimbursement plan (MERP), on a basis
consistent with the terms, conditions and administration of such plan, and a
non-accountable pre-tax car allowance of $900 per month, subject to increases,
if any, as may be approved from time to time by the Board or the Compensation
Committee in its discretion.

     3.2.1 Life Insurance/Supplemental Retirement. In order to provide a
supplemental retirement benefit for the Executive, the Company shall pay, as
they become due, the premiums on the following two (2) whole life insurance
policies on the life of the Executive, each policy having a face amount of
$250,000: (i) Northwestern Mutual Life Policy No. 12 758 004 (whole life policy
with adjustable term protection), which policy currently has, the Executive
hereby represents, an annual premium of $14,705.00, and (ii) Northwestern Mutual
Life Policy No. 11 882 114 (whole life policy paid-up at age 100), which policy
currently has, the Executive hereby represents, an annual premium of $5,295.00.
The quarterly premiums shall be timely paid by the Company upon submission of
the quarterly premium payment vouchers therefor.

     3.2.2 Other Insurance Matters. The Executive hereby agrees that the Company
may continue, renew and/or purchase term or other insurance (whether group or
individual) on his life pursuant to which the Company is or shall be, as the
case may be, the beneficiary and further agrees to take all reasonable actions,
including undergoing a physical examination, requested by the Company in order
to facilitate its continuing, renewing and/or obtaining such insurance.

     3.3 Employee-Managed Time Off. The Executive shall be entitled to
twenty-eight (28) days of employee-managed time off annually during the
Employment Term. The Executive shall provide the Board with reasonable prior
notice of his planned vacation(s). To the extent under the Company’s
Employee-Managed Time Off Plan the Executive has accrued carry-over hours, the
Executive shall be entitled to such accrual, or the economic equivalent paid in
a lump sum upon his termination for any reason, in an amount not to exceed 800
hours.

     3.4 Other Benefits. Nothing in this Agreement shall prevent the Company
from, or obligate the Company to, increase compensation (including without
limitation any Base Salary or Incentive Payment), any other payments or any
other benefits to the Executive, or from deciding to provide the Executive with
any benefits in addition to those provided for herein. Subject to the foregoing,
the Compensation Committee, will review the Executive’s compensation annually.

3



--------------------------------------------------------------------------------



 



     4. Term of Employment. The Executive’s employment hereunder shall commence
on the Effective Date and shall continue through December 31, 2005; provided,
however, that commencing on December 31, 2005 and on each December 31 thereafter
(each, a “Renewal Date”), the term of the Executive’s employment hereunder shall
automatically be extended for one (1) additional year unless, not later than
60 days prior to a Renewal Date, the Executive or the Company shall have given
written notice to the other that he or it does not wish to extend this
Agreement. The Executive’s employment under this Agreement shall be subject to
earlier termination under Section 5.

     The period of such employment is herein referred to as the “Employment
Term”. The scheduled expiration of the Employment Term shall not be deemed to be
a termination of the Employment Term hereunder, except as provided in
Section 5.6.5 hereof.

     5. Termination.

     5.1 Death. The Employment Term shall terminate automatically in the event
of the Executive’s death during the Employment Term and upon such termination,
the obligations, duties and liabilities of the Company to the Executive shall
solely be as set forth in Section 5.6.1 hereof.

     5.2 Disability. In the event of the Executive’s failure to perform his
duties by reason of his becoming Disabled (as defined herein) during the
Employment Term, the Company shall have the option to terminate the Employment
Term, by giving written notice of such termination to the Executive, which
notice shall specify the effective date of termination. Upon such termination,
the Executive shall have no further duties hereunder (except as set forth in
Section 7 hereof) and the obligations, duties and liabilities of the Company to
the Executive shall solely be as set forth in Section 5.6.1 hereof. For purposes
of this Agreement, the term “Disabled” shall mean the inability of the
Executive, for medical reason(s) certified by a physician selected by the
Company and reasonably satisfactory to the Executive, to substantially perform
his duties hereunder for an aggregate of at least 180 days during any period of
365 consecutive days.

     5.3 By the Company for Cause. The Company may, at its option, terminate the
Employment Term, for any of the following reasons (each a “Cause”), upon five
(5) business days’ prior written notice to the Executive that a meeting of the
Board will be held to consider such action, at which meeting the Executive and
his counsel shall be afforded an opportunity to be heard (a “Hearing”). Upon
such termination, the Executive shall have no further duties hereunder (except
as set forth in Section 7 hereof) and the obligations, duties and liabilities of
the Company to the Executive shall solely be as set forth in Section 5.6.2
hereof:

     5.3.1 Violation of Law. If the Executive is convicted of a felony under
Federal or state law, the Board may terminate the Employment Term by written
notice to the Executive, which termination shall be effective, if not rescinded,
immediately after the date of the Hearing.

4



--------------------------------------------------------------------------------



 



     5.3.2 Failure to Perform. If, without the prior express written consent of
the Board, the Executive fails to perform, in any material respect, any of his
duties or obligations under Sections 1.1, 1.2, 1.3, 7.2, 7.3 or 7.4 hereof
(other than as a result of being Disabled as to which Section 5.2 hereof could
apply), and if such failure continues for more than thirty (30) days after a
Hearing is held in respect thereof, then the Board may terminate the Employment
Term immediately after said thirty (30) day period; provided, however, that if
such failure is incapable of being cured, in the good faith determination of the
Board, the Employment Term shall terminate immediately after the date of the
Hearing.

     The parties hereto acknowledge and agree that matters of the business
judgment of the Executive or the economic performance of the Company or any
segment thereof shall not be factors in determining Cause, except to the extent
that they involve gross negligence or willful misconduct.

     5.3.3 Other Actions. If, without the prior express written consent of the
Board, the Executive takes actions or omits to take actions in connection with
his duties and/or responsibilities hereunder that constitute willful misconduct
or gross negligence and such actions or omissions adversely affect the business,
reputation, or financial or other condition of the Company, the Board may
terminate the Employment Term by written notice to the Executive, which
termination shall be effective immediately after the date of the Hearing.

     The parties hereto acknowledge and agree that matters of the business
judgment of the Executive or the economic performance of the Company or any
segment thereof shall not be factors in determining Cause, except to the extent
that they involve gross negligence or willful misconduct.

     5.4 By the Company Without Cause. In addition (and without prejudice) to
its right to terminate the Employment Term under the provisions of Section 5.3
hereof, the Company may, at its option, terminate the Employment Term for any
reason whatsoever by giving written notice of termination to the Executive from
the Board, specifying the date of termination. Upon such termination, the
Executive shall have no further duties hereunder (except as set forth in
Section 7 hereof) and the obligations, duties and liabilities of the Company to
the Executive shall solely be as set forth in Section 5.6.3 hereof.

     5.5 By the Executive For “Substantial Breach.” As used herein, “Substantial
Breach” shall mean the Company’s material breach of this Agreement, including
but not limited to, without the Executive’s consent, the assignment to the
Executive of positions or duties materially inconsistent with the provisions of
this Agreement, a material diminution of the Executive’s position, authority,
responsibilities or benefits to which he is then entitled hereunder, any
reduction of the compensation provided for in Section 2.1 and 2.2 hereof, the
relocation of corporate headquarters further than a fifty mile radius from the
present headquarters, or the Company’s common stock no longer being publicly
traded under The Nasdaq Stock Market or a national stock exchange. In the event
that the Executive wishes to terminate the Employment Term due to a Substantial
Breach by the Company, the Executive shall send a written notice to the Company
notifying the Company of the breach within one hundred twenty (120) days of such

5



--------------------------------------------------------------------------------



 



breach. If such breach is not corrected within thirty (30) days after receipt of
such notice, then the Executive may, in his sole discretion, elect to terminate
the Employment Term by giving written notice of such election to the Company,
and upon receipt by the Company of such an election, the Employment Term shall
terminate. Upon such termination, the Executive shall have no further duties
hereunder (except as set forth in Section 7 hereof) and the obligations, duties
and liabilities of the Company to the Executive shall solely be as set forth in
section 5.6.3 hereof.

     5.6 Payments Upon Termination. In the event that the Employment Term is
terminated hereunder, the Company shall pay to the Executive the following
amounts and any amounts due under Section 3.3 hereof, and the Company shall
thereupon have no liability or other obligation of any kind or character under
or in connection with this Agreement (the effective date of any such termination
is hereinafter referred to as the “Termination Date”):

     5.6.1 Death or Disability. In the event that the Employment Term is
terminated pursuant to Section 5.1 or Section 5.2 hereof, the Company shall pay
to the Executive or to the Executive’s executor, administrator, beneficiary or
personal representative (the “Representative”), as the case may be, the
following:

     (i) the Base Salary due and owing through the Termination Date, payable in
accordance with the Company’s regular payroll practices;

     (ii) the Base Salary from the Termination Date through one year from the
date thereof, payable in accordance with the Company’s then regular payroll
practices; provided, however, that any Company-funded disability or life
insurance or substantially similar disability or death benefits payable to the
Executive or to his Representative, as the case may be, (excluding life
insurance provided under Section 3.2.1 hereof) solely an account of such death
or disability shall offset payments of Base Salary under this subsection (ii) if
such insurance and/or benefit amounts are payable prior to the due date(s) of
such payment(s) hereunder; and further provided, that any life insurance
proceeds shall not be utilized to offset any payments made to the Executive on
account of any disability; and

     (iii) the Maximum Incentive Payment.

     In addition, the Executive or his Representative, as the case may be,
shall, to the extent allowable under the law, COBRA limits or the provisions of
the applicable plan, continue to receive during such twelve (12) month period
following the Termination Date all benefits and service credits for benefits
under medical, insurance and other employee benefit plans and programs described
in Sections 3.2 and 3.4 hereof and to which he was entitled at the Termination
Date (collectively, the “Benefits”).

     5.6.2 By the Company for Cause. In the event that the Employment Term is
terminated pursuant to Section 5.3 hereof, the Company shall pay to the
Executive his Base Salary due and owing to him through the Termination Date
payable in accordance with the Company’s regular payroll practices.

6



--------------------------------------------------------------------------------



 



     5.6.3 By the Company without Cause or By the Executive for Substantial
Breach. In the event that the Employment Term is terminated pursuant to
Section 5.4 or Section 5.5 hereof, the Company shall pay to the Executive
(i) the balance of the Base Salary and Maximum Incentive Payment due and owing
through the Termination Date payable in accordance with the Company’s regular
payroll practices; (ii) an amount equal to two times the sum of the Base Salary
and Maximum Incentive Payment, payable in twenty-four (24) equal monthly
installments after the Termination Date, in accordance with the Company’s then
regular payroll practices, provided, however, that the last twelve (12) payments
shall not be paid by the Company if the Executive is found to be in breach of
Section 7 hereof; and (iii) the costs and expenses of outplacement related
services which the Executive shall reasonably incur in an amount not to exceed
$45,000 (upon the submission by him of reasonably itemized invoices therefor).

     In addition, the Executive shall continue to receive, to the extent
allowable by law, the Benefits during the period set forth in clause (ii) above.
To the extent such Benefits under COBRA cannot be provided by law after a period
of eighteen (18) months, the Company will reimburse the Executive an amount
equivalent to the cost of such Benefits under COBRA to the Executive for the
remaining six (6) month period.

     5.6.4 Effect of Change of Control.

     (a) Payment Upon Termination.

     If a Change of Control (as hereinafter defined) occurs prior to a
termination of the Employment Term, then in the event of the subsequent
termination of the Employment Term pursuant to section 5.4 or Section 5.5
hereof, the Company shall, in lieu of the amount otherwise payable under
Section 5.6.3 hereof, immediately upon the Termination Date, pay to the
Executive a lump-sum payment equal to (i) the sum of the Executive’s Base Salary
and the Maximum Incentive Payment multiplied by three (3), and (ii) the value of
the Benefits to which the Executive would otherwise be entitled if such Benefits
were continued for a period of three (3) years after the Termination Date
(which, if the Executive and the Company cannot agree on such value, shall be
conclusively determined by Watson Wyatt & Company within fifteen (15) days of
the Termination Date). Notwithstanding the foregoing, the Executive shall not be
entitled to receive any payments under Section 5.6.4 hereof, in the event the
Company sells its Power Conversion business but still continues to own at least
fifty one (51%) percent interest in its Communications Products business.

     In order for the Executive to become entitled to the payments pursuant to
this subsection (a) as a result of a termination pursuant to Section 5.5 hereof,
he shall be required to provide the notice referred to in such Section.

     (b) Change of Control Defined. A “Change of Control” shall be deemed to
have occurred upon any of the following events:

     (i) The consummation of any of the following transactions: (A) a merger,
recapitalization or other business combination of the Company with or into
another corporation, or an acquisition

7



--------------------------------------------------------------------------------



 



of securities or assets by the Company, pursuant to which the Company is not the
continuing or surviving corporation or pursuant to which all or substantially
all of the shares of the Company’s common stock are converted into cash,
securities of another corporation or other property, other than a transaction in
which the holders of the Company’s common stock immediately prior to such
transaction (including any preliminary or other transactions relating to such
transaction) shall continue to own at least 50% of the total voting power of the
then-outstanding securities of the surviving or continuing corporation
immediately after such transaction, (B) any sale, lease, exchange, or other
transfer (in one transaction or a series of related transactions) of all, or
substantially all, of the assets of the Company or (C) the liquidation or
dissolution of the Company, except in connection with the voluntary or
involuntary declaration of bankruptcy or insolvency under applicable Federal
and/or state law;

     (ii) A transaction in which any Person (as such term is used in
Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), corporation or other entity (other than the
Company, an affiliate of the Company, or any profit-sharing, employee ownership
or other employee benefit or similar plan sponsored by the Company or any of its
subsidiaries, or any trustee of or fiduciary with respect to any such plan when
acting in such capacity, or any group comprised solely of such entities):
(A) shall purchase common stock (or securities convertible into common stock)
representing at least 40% of the total voting power of the then-outstanding
securities of the Company for cash, securities or any other consideration
pursuant to a tender offer or exchange offer, or (B) shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Exchange
Act), directly or indirectly (in one transaction or a series of related
transactions), of securities of the Company representing 50% or more of the
total voting power of the then-outstanding securities of the Company ordinarily
(and apart from the rights accruing under special circumstances) having the
right to vote in the election of the Company’s directors; or

     (iii) If, during any period of two (2) consecutive years, individuals who
at the beginning of such period constituted the entire Board and any new
director whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election by the stockholders was previously so
approved, cease for any reason to constitute a majority thereof.

     (c) Certain Additional Payments by the Company.

     (i) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution to or for the
benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any person whose actions result in a
Change in Control or any Person affiliated with the Company or such Person, but
determined without regard to any additional payments required under this
Section 5.6.4(c) (a “Payment”)) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) or
any interest or penalties are incurred by the Executive with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter

8



--------------------------------------------------------------------------------



 



collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, the Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments.

     (ii) Subject to the provisions of paragraph (ii) of this Section 5.6.4(c),
all determinations required to be made under this Section 5.6.4(c), including
whether and when a Gross-Up Payment is required and the amount of such Gross-up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by a nationally recognized certified public accounting firm
designated by the Executive (the “Accounting Firm”), which shall provide
detailed supporting calculations both to the Company and the Executive within
fifteen (15) business days after receipt of notice from the Executive that there
has been a Payment, or such earlier time as is requested by the Company. All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Any Gross-Up Payment, as determined pursuant to this Section 5.6.4(c), shall be
paid by the Company to the Executive within five (5) days of the receipt of the
Accounting Firm’s determination. Any determination by the Accounting Firm shall
be binding upon the Company and the Executive. As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments which will not have been made by the Company should have been made
(“Underpayment”) consistent with the calculations required to be made hereunder.
In the event that the Company exhausts its remedies pursuant to paragraph
(iii) of this Section 5.6.4(c) and the Executive thereafter is required to make
a payment of any Excise Tax, the Accounting Firm shall determine the amount of
the Underpayment that has occurred and any such Underpayment shall be promptly
paid by the Company to or for the benefit of the Executive.

     (iii) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the thirty
(30) day period following the date on which it gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due). If the Company notifies the Executive in writing
prior to the expiration of such period that it desires to contest such claim,
the Executive shall:

(A) give the Company any information reasonably requested by the Company
relating to such claim;

(B) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting

9



--------------------------------------------------------------------------------



 



legal representation with respect to such claim by an attorney reasonably
selected by the Company;

(C) cooperate with the Company in good faith in order effectively to contest
such claim; and

(D) permit the Company to participate in any proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this paragraph (iii) of Section 5.6.4(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and provided, further, that any extension of the
statute of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

     (d) If, after the receipt by the Executive of an amount advanced by the
Company pursuant to paragraph (c) of this Section 5.6.4, the Executive becomes
entitled to receive any refund with respect to such claim, the Executive shall
(subject to the Company’s complying with the requirements of paragraph (iii) of
this Section 5.6.4(c) promptly pay to the Company the amount of such refund
(together with interest paid or credited thereon after taxes applicable
thereto). If after the receipt by the Executive of an amount advanced by the
Company pursuant to paragraph (iii) of this Section 5.6.4(c), a determination is
made that the Executive shall not be entitled to any to any refund with respect
to such claim and the Company does not notify the Executive in writing of its
intent to contest such denial of refund prior to the expiration of thirty
(30) days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.

10



--------------------------------------------------------------------------------



 



     5.6.5 Non-Renewal By the Employer. If the Company shall give notice of
non-renewal of the Employment Term in accordance with the provisions of
Section 4 hereof, the Company shall pay to the Executive an amount equal to two
times the sum of the Base Salary and the Maximum Incentive Payment, payable in
twenty-four (24) equal monthly installments after the end of the Employment Term
payable in accordance with the Company’s then regular payroll practices.

     The parties hereto hereby agree that, for the purposes of this
Section 5.6.5, the Termination Date shall be the date upon which the Executive’s
employment hereunder is scheduled to expire pursuant to Section 4 hereof, unless
the parties hereto mutually agree to an earlier date.

     Upon the payment of the foregoing amount to the Executive, the Company
shall have no liability or other obligation of any kind or character under or in
connection with this Agreement, except with respect to Section 7 hereof.

     Following the Executive’s attainment of the age of 65 years, all
obligations and liabilities of the Company under this Section 5.6.5 in respect
of its decision not to renew the Executive shall forthwith terminate.

     6. Arbitration.

     6.1 General. Any dispute under this Agreement arising out of or relating to
Section 5 hereof shall be settled by arbitration in accordance with this
Section 6.

     6.2 Commencement. Either party may serve upon the other party written
notice that the dispute, specifying the nature thereof, shall be submitted to
arbitration. Within ten (10) days after the service of such notice, each of the
parties shall designate a person as an arbitrator and serve written notice of
such appointment upon the other party. If either party fails within the
specified time to appoint such arbitrator, the other party (if such party shall
timely designate an arbitrator) shall be entitled to appoint both arbitrators.
The two arbitrators so appointed shall appoint a third arbitrator. If the two
arbitrators appointed shall fail to agree upon a third arbitrator within ten
(l0) days after their appointment, then an application may be made by either
party hereto, upon written notice to the other party, to the American
Arbitration Association, or any successor thereto, or if the American
Arbitration Association or its successor shall fail to appoint a third
arbitrator within ten (10) days after such request, then either party may apply,
with written notice to the other, to any court of competent jurisdiction for the
appointment of a third arbitrator, and any such appointment so made shall be
binding upon both parties hereto.

     6.3 Applicable Rules and Procedures. The arbitration shall be conducted, to
the extent consistent with this Section 6, in accordance with the then
prevailing rules and procedures of the American Arbitration Association or its
successor. The arbitrators shall have the right to retain and consult experts
and competent authorities skilled in the matters under arbitration, but all
consultations shall be made in the presence of both parties, who shall have full
right to cross-examine the experts and authorities. Unless otherwise agreed by
the parties, any such arbitration

11



--------------------------------------------------------------------------------



 



shall take place in Boca Raton, Florida, and shall be conducted in accordance
with the Commercial Arbitration Rules of the American Arbitration Association.

     6.4 Decision. The arbitrators shall render their award, upon the
concurrence of at least two of their number, not later than thirty (30) days
after the appointment of the third arbitrator. Their decision and award shall be
in writing, and counterpart copies shall be delivered to each of the parties.
Such decision of the arbitrators shall be final and binding upon the parties
hereto. In rendering their award, the arbitrators shall have no power to modify
any of the provisions of this Agreement, and the jurisdiction and power of the
arbitrators are expressly limited accordingly. Judgment may be entered on the
award of the arbitrators and may be enforced in any court having jurisdiction.

     Each of the parties hereto shall bear all of its/his own fees, costs and
expenses, including attorneys’ fees, incurred by it in connection with any
arbitration proceeding pursuant to this Section 6. Notwithstanding the
foregoing, in the event any party fails to comply with the decision of the
arbitrators and the other party undertakes any action(s) or proceeding(s) to
enforce such compliance, all costs and expenses (including reasonable legal
fees) incurred by the party seeking to enforce such compliance shall be borne by
the party failing to so comply.

     7. Non-disclosure; Non-compete; Availability.

     7.1 “Confidential Information” Defined. “Confidential Information” shall
mean any and all information (verbal and written) of the Company or any of its
subsidiaries or with respect to any of their activities including, but not
limited to, information relating to the Company’s technology; research; test
procedures and results; manufacturing machinery and equipment; manufacturing
processes; financial information; products; identity of raw materials and
services used; purchasing; trade secrets; costs; pricing; engineering; customers
and prospects; marketing; and selling and servicing; provided, that Confidential
Information shall not include information of a general, non-proprietary nature
generally known in the industry and Company specific information that in such
form is or becomes publicly available other than through improper means in which
the Executive participated or of which he has knowledge.

     7.2 Non-Disclosure of Confidential Information. The Executive hereby agrees
that he shall not, at any time during the Employment Term (other than as may be
required in connection with the performance by him of his duties hereunder) or
thereafter, directly or indirectly, use, communicate, disclose or disseminate
any Confidential Information in any manner whatsoever (except as may be required
under legal process by subpoena or other court order), without the prior written
consent of the Company.

     7.3 Non-compete Covenant. The Executive hereby agrees that he shall not,
during the Employment Term and for a period of twelve (12) months after the
Termination Date (as long as he is entitled to and duly receives any payments
due to him pursuant to Section 5.6.3 hereof), directly or indirectly engage in
any business (whether as owner, manager, operator, lender, partner, stockholder,
licensor, licensee, joint venturer, employee, consultant or otherwise) in which
the Company or any of its subsidiaries, as of the Termination Date, is engaged
as a

12



--------------------------------------------------------------------------------



 



significant portion of its business (it is hereby agreed that (i) any business
that constitutes at least twenty (20%) percent of the Company’s prior fiscal
year’s revenues and (ii) the Company’s Power Conversion and Communications
Products business areas shall automatically be deemed “significant” hereunder)
in any geographic area in which the Company or any of its subsidiaries then is
so engaged. Notwithstanding the foregoing, the Executive shall be permitted to
own (as a passive investment) not more than two (2%) percent of the economic
interests of a person or entity; provided, however, that said two (2%) percent
limitation shall apply to the aggregate holdings of the Executive and those of
all other persons and entities with whom the Executive has agreed to act for the
purpose of acquiring, holding, voting or disposing of such securities, except
pursuant to a bona fide operating agreement in respect of such person or entity,
such as a stockholders’ agreement or partnership agreement. In the event of a
termination of the Employment Term as a result of a change in a “Change of
Control”, the non-compete covenant contained in this paragraph shall not apply
to the Executive.

     7.4 Certain Activities. For purposes of clarification, but not of
limitation, the Executive hereby acknowledges and agrees that, in addition to
the provisions of Section 7.3 above, he shall not, during the period referred to
therein, directly or indirectly, hire, offer to hire, entice away or in any
other manner persuade or attempt to persuade any officer, employee, agent,
lessor, lessee, licensor, licensee, customer (including those that are being
actively solicited to become customers), creditor or supplier (each, a
“Solicited Person”) of the Company or any of its subsidiaries to discontinue or
adversely alter his or its relationship with the Company or any of its
subsidiaries so that such person can start or develop a relationship with any
other person in which the Executive has an interest as referred to in
Section 7.3 hereof. For purposes of this Section 7.4, a Solicited Person shall
be deemed to include any person or entity who was an officer, employee, agent,
lessor, lessee, licensor, licensee, customer, prospective customer, creditor or
supplier at any time during the six-month period prior to the termination of the
Employment Term.

     7.5 Injunctive Relief, etc. The parties hereto hereby acknowledge and agree
that (i) the Company would be irreparably injured in the event of a breach by
the Executive of any of his obligations under this Section 7; (ii) monetary
damages would not be an adequate remedy for any such breach; and (iii) the
Company shall be entitled to injunctive relief, in addition to any other
remedies that it may have, in the event of any such breach. It is hereby also
agreed that the existence of any claims that the Executive may have against the
Company or any of its subsidiaries, whether under this Agreement or otherwise,
shall not be a defense to the enforcement by the Company of any of its rights
under this Section 7.

     If the Company shall commence an injunctive action against the Executive in
a court of competent jurisdiction, the Executive may commence an action in such
court, in lieu of the arbitration of claims under Section 6 hereof, and upon the
Executive’s commencement of such action, the provisions of Section 6 hereof
shall be null and void and of no further effect.

     7.6 Scope of Restrictions. It is the intent of the parties hereto that the
covenants and restrictions contained in this Section 7 shall be enforced to the
fullest extent permissible under the laws and public policies of each
jurisdiction in which enforcement is sought. The Executive

13



--------------------------------------------------------------------------------



 



hereby acknowledges that said restrictions are reasonably necessary for the
protection of the Company. Accordingly, it is hereby agreed that if any
provision of this Section 7 shall be adjudicated to be invalid or unenforceable
for any reason whatsoever, said provision shall be (only with respect to the
operation thereof in the particular jurisdiction in which such adjudication is
made) construed by limiting and reducing it so as to be enforceable to the
fullest extent permissible, without invalidating or limiting the remaining
provisions of this Agreement or affecting the validity or enforceability of said
provision in any other jurisdiction.

     7.7 Non-exclusivity. The undertakings and obligations of the Executive
contained in this Section 7 shall be in addition to, and not in lieu of, any
obligations which he may have with respect to the subject matter hereof, whether
by contract, as a matter of law or otherwise.

     7.8 Availability. Reasonably subject to his employment commitments
elsewhere, the Executive hereby agrees to make himself available to the Company
after the termination of the Employment Term, at such reasonable time or times
as may be required by the Company in connection with any pending or threatened
litigation or governmental investigation involving the Company, not to exceed
five (5) days in any calendar quarter unless otherwise mutually agreed. The
Company shall advance or reimburse the Executive for any out-of-pocket expenses
reasonably incurred by him in fulfilling his obligations under this Section 7.8
upon the submission by him of reasonably itemized accounts therefor, and shall
pay the Executive a mutually agreed upon per diem fee for any days in excess of
two (2) hereunder, including reasonable preparation time.

     7.9 Survival of Provisions of Section 7. It is understood and agreed that
the provisions of this Section 7 shall survive the date of termination or
expiration of the Employment Term.

     8. Miscellaneous Provisions.

     8.1 Withholding. All payments required to be made to the Executive by the
Company hereunder shall be subject to any applicable withholding under
applicable Federal, state and local income tax laws. Any such withholding shall
be based upon the most recent Form W-4 filed by the Executive with the Company,
and the Executive may from time to time revise such filing.

     8.2 Severability. If in any jurisdiction any term or provision hereof is
adjudicated to be invalid or unenforceable, (i) the remaining terms and
provisions hereof shall be unimpaired, (ii) any such invalidity or
unenforceability in any jurisdiction shall not invalidate, limit or render
unenforceable such provision in any other jurisdiction and (iii) the invalid or
unenforceable term or provision shall, for purposes of such jurisdiction, be
deemed replaced by a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision.

     8.3 Indemnification. The Company shall indemnify the Executive to the
fullest extent permitted by applicable law for all amounts (including without
limitation, judgments, fines, settlement payments, costs, expenses and
attorneys’ fees and expenses) reasonably incurred or paid by the Executive in
connection with any claim, action, suit, investigation or proceeding

14



--------------------------------------------------------------------------------



 



arising out of or relating to performance by the Executive of services for, or
actions of the Executive as (or the Executive’s serving in the position of) a
director, officer or employee of, the Company, any subsidiary or affiliate of
the Company or any enterprise at the Company’s request, and shall advance to the
Executive (subject to the Executive’s undertaking to repay any advances if it is
determined that he is not entitled to them) the reasonable costs, including
attorneys’ fees, of defending any such notion. The provisions of this
Section 8.3 shall survive the termination of this Agreement.

     8.4 Execution in Counterparts. This Agreement may be executed in one or
more counterparts, and by each of the parties hereto in separate counterparts,
each of which shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement, and this Agreement shall become
effective when one or more counterparts has been signed by each of the parties
hereto and delivered to the other party hereto.

     8.5 Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed duly given when delivered by
hand, or when delivered if mailed by registered or certified mail or private
courier service, postage prepaid, to the respective addresses as follows:

     If to the Company, to:



            Artesyn Technologies, Inc.
7900 Glades Road — Suite 500
Boca Raton, FL 33434
Attn: Vice President — Chief Financial Officer

     If to the Executive, to:



            Joseph M. O’Donnell
3681 Carlton PlaceM
Boca Raton, Florida 33496

or to such other address(es) as either party hereto shall have designated by
like notice to the other Party hereto.

     8.6 Amendment. No provision of this Agreement may be modified, amended or
discharged in any manner, except by a written instrument executed by each of the
parties hereto.

     8.7 Entire Agreement. This Agreement constitutes the entire agreement of
the parties hereto with respect to the subject matter hereof, and supersedes all
prior agreements and understandings of the parties hereto, oral and written,
including all prior or existing employment agreements. Each party hereby
acknowledges and agrees that, other than as contained herein, no other
representations or warranties, oral or written, have been made, expressly or
impliedly, by the other party hereto.

15



--------------------------------------------------------------------------------



 



     8.8 Applicable Law. This Agreement shall be governed by the laws of the
State of Florida applicable to contracts made and to be wholly performed
therein.

     8.9 Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.

     8.10 Non-assignability.

     8.10.1 By the Executive. Neither this Agreement nor any right, duty,
obligation or interest hereunder shall be assignable or delegable by the
Executive without the Company’s prior written consent; however, that the
Executive may designate any of his beneficiaries to receive (and such
beneficiaries shall receive) any compensation, payments or other benefits
payable hereunder upon or after his death, or the foregoing may be transferred
by the laws of descent or distribution.

     8.10.2 By the Company. This Agreement and all of the Company’s rights and
obligations hereunder may be assigned or transferred by it through a merger,
consolidation or other business combination, including a Change of Control. Upon
the occurrence of such a transaction any such successor company resulting
therefrom shall be deemed to be substituted for all purposes as the Company
hereunder.

     8.11 Binding Effect; Benefits. This Agreement shall inure to the benefit
of, and be binding upon, the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns.

     8.12 Waiver. The failure of either of the parties hereto at any time to
enforce any provision of this Agreement shall not be deemed or construed to be a
waiver of any such or any other provision, nor to in any way affect the validity
of this Agreement or any provision hereof or the right of either of the parties
hereto to thereafter enforce each and every provision of this Agreement. No
waiver of any breach of any of the provisions of this Agreement shall be
effective unless set forth in a written instrument executed by the party against
whom or which enforcement of such waiver is sought, and no waiver of any such
breach shall be construed or deemed to be a waiver of any other or subsequent
breach.

     8.13 Capacity, etc. The Executive hereby represents and warrants to the
Company and the Company hereby represents and warrants to the Executive that:
(i) he (or it) has full power, authority and capacity to execute and deliver
this Agreement, and to perform his (or its) obligations hereunder, (ii) said
execution, delivery and performance will not (and with the giving of notice or
lapse of time, or both, would not) result in the breach of any agreement or
other obligation to which he (or it) is a party or is otherwise bound and
(iii) this Agreement is his (or its) valid and binding obligation enforceable in
accordance with its terms.

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.

            ARTESYN TECHNOLOGIES, INC.
      By:   /s/ Richard J. Thompson         Vice President-Finance, Chief
Financial Officer, and Secretary             

                  /s/ Joseph M. O’Donnell       Joseph M. O’Donnell           

AGREED AND ACCEPTED:

/s/ Phillip A. O’Reilly


--------------------------------------------------------------------------------

Phillip A. O’Reilly
Chairman – Compensation Committee

17